 

Exhibit 10.1

 

Wells Fargo Bank Business Credit

119 West 40th Street

New York, NY 10018

 

as of January 24, 2006

Infotech USA. Inc. a New Jersey corporation

Infotech USA. Inc. a Delaware corporation

Information Technology Services, Inc.

c/o Infotech USA, Inc.

7 Kingsbridge Road

Fairfield, New Jersey 07004

Attn:  Mr. J. Robert Patterson

RE:

Third Amendment and Waiver  

Gentlemen:

Reference is made to the Credit and Security Agreement, dated as of June 29,
2004 (as amended from time to time, the “Credit Agreement”), among Infotech USA,
Inc., a New Jersey corporation, as borrower (the “Borrower”), Infotech USA,
Inc., a Delaware corporation, and Information Technology Services, Inc., a New
York corporation, as guarantors (together with the Borrower, the “Obligors”) and
Wells Fargo Bank, National Association, as successor by merger to Wells Fargo
Business Credit, Inc., acting through its Wells Fargo Business Credit operating
division, as lender (the “Lender”). Terms which are capitalized and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

The Obligors have informed the Lender that Sebastian Perez has ceased to
actively manage each Obligor's day-to-day business activities in his capacity as
president of each of the Obligors, which constitutes an Event of Default under
Section 7.1(c) of the Credit Agreement (the “Designated Event of Default”). The
obligors have requested that the Lender consent to Jonathan McKeage’s employment
as a replacement to Sebastian Perez and that the Lender waive the Designated
Event of Default, and the Lender hereby agrees to such requests. Accordingly,
the Credit Agreement is hereby amended by deleting clause (c) or the definition
of “Change of Control” in Section 1.1 of the Credit Agreement and by
substituting in lieu thereof the following: “(c) Jonathan McKeage or Robert
Patterson shall cease to actively manage each Obligor's day-to-day business
activities, in his capacity as president and chief executive officer or chief
financial officer, as the case may be, of each Obligor,” Further, the Lender
hereby waives the Designated Event of Default. Except to the extent expressly
set forth herein, no waiver of any of the terms, provisions or conditions of the
Credit Agreement is intended or implied and nothing heroin shall constitute a
waiver of any existing or future Defaults or Events of Default whatsoever, other
than the Designated Event of Default.

The amendment and the waiver set forth herein shall become upon the Lender's
receipt of this letter duly signed by each Obligor. Except as expressly amended
herein, the Credit

 


--------------------------------------------------------------------------------



 

 

Agreement and all of the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. This letter agreement embodies the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, commitments, arrangements, negotiations or understandings,
whether written or oral, of the parties with respect thereto, This letter
agreement shall be governed by and construed in accordance with the internal
laws of the State or New York, without regard to conflicts of law principles
thereof.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, acting through its Wells Fargo

Business Credit Operating Division.

By:          /s/ Sal Mutone                                  

 

Name:

Sal Mutone

 

 

Title:

Vice President

 

Accepted, acknowledged and agreed to:

INFOTECH USA, INC., a New Jersey corporation

INFORMATION TECHNOLOGY SERVICES, INC.

By:          /s/ J. Robert Patterson          

Name:

J. Robert Patterson

 

Title:

Chief Financial Officer, Vice President and Treasurer

 

INFOTECH USA, INC., a Delaware corporation

By:          /s/ J. Robert Patterson          

Name:

J. Robert Patterson

 

Title:

Secretary and Treasurer

 

 

 

 

 